Per Curiam.
The appeals in these two cases are so intimately related one to the other that it is possible for the court to consolidate them both and render one opinion covering both appeals.
Edward G. Charleton was convicted for violating chapter 14, section 196, of the Code of Ordinances of the City of New York in that he solicited contributions for the Patrolman’s Benevolent Association, Inc., Long Beach, L. I., from one Robert H. Delafield, in premises 61 Broadway, in the city and county of New York, without having a license from the commissioner of public welfare of the city of New York. This allegation is amply supported by the evidence and the judgment is sustained.
Fred Avery was also convicted of a violation of the same ordinance in that he was accused of soliciting contributions for the Patrolman’s Benevolent Association, Inc., of Long Beach, L. I., in that defendant did cause one Edward G. Charleton to solicit contributions from one Robert H. Delafield in premises 61 Broadway, Manhattan, for the aforesaid Patrolman’s Benevolent Association, Inc., of Long Beach, L. I., without having a license. The facts alleged in this complaint have been amply proven but the court *571feels that the violation of this ordinance occurred not in the county of New York but in the county of Kings where the appellant Avery had his office and from which his solicitation for funds emanated. The court, therefore, reverses this judgment for lack of jurisdiction with the suggestion that proceedings be brought against the appellants in the county of Kings.
All concur. Present — Kern ochan, P. J., Dale and Salomon, JJ.